Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received 03/04/2022: 
Claims 1-3, 5, 7-12, 14, and 16-18 are pending in the current application. Claims 1 and 10 are amended. Claims 6 and 15, previously indicated as allowable subject matter, have been canceled and included in independent claims 1 and 10. 
The previous prior art rejections are overcome in light of the amendment and arguments.
Allowable Subject Matter
Claims 1-3, 5, 7-12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the invention of independent claims 1 and 10. 
Claims 1 and 10 recite a first end of the circuit board has a first bending portion, a transition portion, and a second bending portion, which forms a U-shaped structure together with the transition portion and the first bending portion; the output electrode assembly further comprises a reinforcing plate disposed between the second bending portion and the first bending portion; and the connector is located on one side of the second bending part in the longitudinal direction, where there is also an output electrode connecting sheet, spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular to the longitudinal direction, wherein the output electrode connecting sheet serves as a second voltage interface of the battery module; and a fastening base, having a supporting portion supporting the 
Suzuki (US 2014/0141309), teaches an output electrode assembly, comprising: 
a circuit board 520/500; 
a connector, or second connector 234/840, disposed at one end of the circuit board in a longitudinal direction of the output electrode assembly (Fig. 22), wherein the connector is electrically connected to the circuit board and serves as a first-voltage interface of the battery module (P127)
an output electrode connecting sheet, or first connector 232/828, spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction (Fig. 3), wherein the output electrode connecting sheet serves as a second-voltage interface of the battery module, or is connected to a power supply line (P125) ; and 
a fastening base, or housing body 200/800, having a supporting portion, or side walls which support the circuit board through the cover body (Fig. 22), a partition wall extending in 232 and the connector 234 (Fig. 3); a first mounting portion 233/847 formed on one side on the partition wall in the transverse direction, wherein the connector 234/840 is fixedly mounted to the first mounting portion (P284-287; Fig. 3. 57); and a second mounting portion, or first connector housing concave section/through-hole 231/824 formed on the other side, wherein the output electrode connecting sheet 232/828 is fixedly mounted to the second mounting portion 231/824 (P125. 277-278; Fig. 3. 33. 35). 

    PNG
    media_image1.png
    202
    567
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    836
    media_image2.png
    Greyscale

Suzuki teaches the connector and output electrode connecting sheet spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction
Suzuki teaches the connector, or second connector 840 is mounted to a mounting panel, and the mounting panel is mounted to the fastening base, or housing body 800, thus the connector is mounted to the mounting base (P282). 
A skilled artisan could easily combine the mounting panel and the fastening base together to hold/mount the connector, as it would not produce a new or different function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the mounting portions with the 
With respect to the limitations of the two interfaces a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114. II/III See claim interpretation section above.   
Suzuki teaches the first mounting portion 233/847 is formed on and including one side of the partition wall in the thickness direction of the partition wall (Fig. 3 above)
Suzuki is silent in teaching the second mounting portion is formed on and including the other side of the partition wall; however, one or ordinary skill in the art could easily move the second mounting portion to the other side of the partition wall to include the partition wall in the thickness direction to decrease the size of the module, and to use the partition member to prevent a short circuit between the two interfaces. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first mounting portion formed on and including one side of the partition wall while the second mounting portion is formed on and including the other side of the partition wall since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI
In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The results are not unexpected because merely placing the mounting portions on either side of a partition wall, which would be obvious to prevent short circuiting, does not change the function of the mounting portions and provides the exact same functionality taught by Suzuki. 
However, Suzuki fails to teach a first end of the circuit board has a first bending portion, a transition portion, and a second bending portion, which forms a U-shaped structure together with the transition portion and the first bending portion; the output electrode assembly further comprises a reinforcing plate disposed between the second bending portion and the first bending portion; and the connector is located on one side of the second bending part in the longitudinal direction. 
Morone et al. (US 2019/0097202), teaches the fastening base 42 with a transitional connector wall, or busbar 14 connected to the partition wall (positioned between connector mounting surfaces of 42), wherein the circuit board 17 is supported by a supporting wall 19 connected to the transition wall 14 (Fig. 3) ; however, one end of the circuit board has a first bending portion, a transition portion, and a second bending portion, which forms a U-shaped structure together with the transition portion and the first bending portion; the output electrode assembly further comprises a reinforcing plate disposed between the second bending portion and the first bending portion; and the connector is located on one side of the second bending part in the longitudinal direction. Butt et al. (2010/0248029) teaches a u-shaped busbar structure (P110). 
There is no other prior art available to modify Monroe or Butt in such a way that would result in the claimed invention. Further it would not be obvious to include this structure with the 
Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the independent claims 1 and 10 and therefore claims 2-3, 5, 7-9, 11-12, 14, and 16-18 which depend on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729